Citation Nr: 1725425	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  12-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service-connected prostate cancer, status-post prostatectomy, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from June 1969 to June 1971, which included service in the Republic of Vietnam.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2013, the Veteran and his spouse testified before a Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In October 2014, the Board remanded the appeal for additional private and VA treatment records, another VA examination with a medical opinion, and subsequent readjudication of the appeal.  Because the Veteran reported no VA treatment since 2011 and told VA that he had no private treatment records to submit, and the VA mental disorders examination was provided in March 2015 with adequate medical opinion, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In April 2017, the Board notified the Veteran that the VLJ who conducted the September 2013 videoconference Board hearing had retired and was no longer at the Board.  After being advised of the hearing options, the Veteran responded that he did not want another Board hearing and wanted the appeal considered based on the evidence of record.  In consideration thereof, the Board will proceed with appellate review.  


FINDINGS OF FACT

1.  There was no psychiatric injury or disease during service.

2.  The current psychiatric disability was manifested many years after service separation and is not causally or etiologically related to service.

3.  Service connection for substance abuse on a direct basis is precluded by law.

4.  The current psychiatric disability was neither caused by, nor worsened beyond the natural progression by, the service-connected prostate cancer status post prostatectomy and erectile dysfunction.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include as secondary to the service-connected prostate cancer, status-post prostatectomy, and erectile dysfunction, are not met.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the March 2011 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, including on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In April 2011 and March 2015, the RO provided the Veteran with VA mental disorders examinations.  In January 2012, a supplemental VA medical opinion was obtained.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently with a psychiatric disability variously diagnosed as adjustment disorder with depressed mood and other unspecified depressive disorder.  None of the current psychiatric diagnoses is a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for the Veteran's substance abuse on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

No compensation shall be paid if the disability was the result of the person's own willful misconduct.  38 U.S.C.A. § 1110.  For VA purposes, willful misconduct includes the abuse of alcohol or drugs.  Service connection cannot be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs if the claim was filed after October 31, 1990.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).    

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b) (West 2014) and 38 C.F.R. 
 § 3.304(d) (2016).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).  

In this case, the Veteran told the April 2011 VA examiner that he had combat service in the Republic of Vietnam; however, the Veteran is neither in receipt of any military citations indicative of combat service nor otherwise shown to have had combat service.  Although the Veteran received education and training as a Light Weapons Infantryman while stationed at Fort Polk in Louisiana, he served with a primary military occupational specialty of clerk typist and is not in receipt of any decorations or medals indicative of combat service.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy during service and does not have combat service as contemplated by 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d); therefore, the presumptions afforded to combat veterans are inapplicable in this case. 

Effective August 4, 2014, VA revised the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The revised provisions apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  In this case, the appeal was certified to the Board in July 2013, so the revised regulations are not applicable.

Analysis of Service Connection for Psychiatric Disorder

The Veteran contends that the current psychiatric disability is causally related to service.  He reports that he used heroin during service, started using cocaine in the early 1970s, and began to have a drinking problem shortly after returning from Vietnam.  He vaguely asserts that his Vietnam experiences caused the current psychiatric disability and has identified no specific in-service symptoms, incidents, or events that he believes were the onset of or caused the current psychiatric disability.  In the alternative, he asserts that the current psychiatric disability was either caused or aggravated (i.e., worsened beyond the natural progression) by the service-connected prostate cancer status post prostatectomy with erectile dysfunction.  He seeks service connection on these bases.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that psychiatric injury or disease was manifested during service or that symptoms of psychiatric disability were manifested during service.  The service treatment records, which are complete, show no report, complaint, diagnosis, or treatment for psychiatric problems.  At the June 1971 service separation examination, the psychiatric system was clinically evaluated as normal.   

Because the service treatment records are complete and show no indication of mental problems during service, and the psychiatric system was evaluated at service separation and determined to be normal, the Board finds that a psychiatric injury or disease, including symptoms related thereto, is a condition that would have ordinarily been recorded during service if it had occurred; therefore, the lay and medical evidence, which is likely to reflect accurately the Veteran's mental condition because it was generated contemporaneous to service and is absent of any complaint of, diagnosis of, or treatment for a psychiatric injury and disease, and which includes clinical examination that shows the psychiatric system within normal limits, is of significant probative value.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the lay and medical evidence shows no psychiatric symptoms or psychiatric diagnosis until many years after service separation.  The earliest evidence of mental health problems (other than substance abuse) was in 2010, approximately 39 years after service separation.  Considered together with the absence of any complaint, diagnosis, or treatment for mental health problems during service, the thirty-nine year period between service separation in 1991 and the mental problems is one factor that weighs against service connection.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The weight of the evidence is against finding that the current psychiatric disability was caused by or otherwise related to service or that it was either caused or worsened beyond the natural progression by the service-connected prostate cancer status-post prostatectomy and erectile dysfunction.  After review of the record and interview and examination of the Veteran, the March 2015 VA examiner opined that it was less likely than not that the current psychiatric disability had been caused by or made chronically worse by the service-connected prostate cancer.   In support of the medical opinion, the March 2015 VA examiner explained that, historically, the Veteran had not met full criteria for Major Depressive Disorder or some other more specific depressive disorder.  The March 2015 VA examiner noted that the Veteran had received diagnoses of adjustment disorder with depressive features, and it had been opined that these diagnoses were unrelated to military service.  

The March 2015 VA examiner also wrote that the Veteran did not currently present in a manner consistent with depressive symptoms that meet full criteria for a specific depressive disorder and did not present in a way that suggested that the etiology was service related.  The March 2015 VA examiner noted that, in prior examinations and treatment records, it appeared that the Veteran had transient emotional reactions to various stressors with indications of maladaptive personality characteristics that likely made him more susceptible to these types of reactions.  The March 2015 VA examiner added that the Veteran's history of substance abuse also would mimic and/or overlap with other mental health symptoms.  The March 2015 VA examiner further opined that the Veteran's subjective distress was most likely caused by the negative consequences of maladaptive personality characteristics and/or substance abuse.

The March 2015 VA examiner further opined that the Veteran's drug and alcohol abuse history was not caused by his in-service experiences, including in Vietnam.  The March 2015 VA examiner wrote that, in general, substance abuse reflected a complex behavior that was most likely the product of multiple factors.  The March 2015 VA examiner explained that individuals may develop serious substance use problems and report very little history of trauma, and individuals with histories of significant trauma have never developed a substance use disorder.  The March 2015 VA examiner noted that a specific incident in Vietnam may have been a risk factor for substance use disorder but was only one risk factor to be considered, in addition to substance use by family members, family dysfunction, conduct problems during childhood, chronic pain, and stimulation-seeking personality factors.  

The March 2015 VA examiner noted that the Veteran's history suggested that he likely had many risk factors for substance abuse but this did not equate to causation of the substance abuse.  The March 2015 VA examiner also noted that it could be quite challenging to identify the origins of affective and behavioral symptoms within the individual using substances, and it was not uncommon for clinicians to conclude that substance use was a "self-medication" of psychological distress and, therefore, any reported symptoms (i.e., depression, anxiety, etc.) stemmed from the source of psychological distress; however, the self-medication hypothesis, originated by Khantzian in 1985, had not been well supported in the literature.  The March 2015 VA examiner cited a quotation from a 2012 medical article discussing the lack of useful rationale for the self-medication hypothesis that has led to an under-recognition and under-treatment of substance use disorders.  

When addressing the questions of secondary causation and secondary aggravation, the March 2015 VA examiner further noted that the Veteran had been thoroughly evaluated and never mentioned prostate cancer or erectile dysfunction as having been a possible causal factor.  The March 2015 VA examiner commented that the Veteran had not been involved in any mental health treatment since the last VA examination and was not taking any psychiatric medication.    

The Board also notes that, in the earlier April 2011 VA medical examination report and the January 2012 supplemental VA medical opinion, the April 2011 VA examiner similarly opined that it was less likely than not that the psychiatric disability was caused by or worsened by the service-connected prostate disability.  The April 2011 VA examiner explained that there was no evidence in the clinical treatment records to show that prostate cancer played a significant ongoing or exacerbation role in the Veteran's emotional issues.  The April 2011 VA examiner noted that the notes suggested that chronic relationship/personality issues, as well as intermittent binge use of alcohol and cocaine, had the most to do with the maintenance of mood symptoms.  The April 2011 VA examiner also noted that the depressive symptoms appeared to be more diffuse than one would expect if they were solely due to the prostate disability.  The April 2011 VA examiner noted that treatment records revealed that phase of life issues seemed to be contributing to emotional distress such as ongoing adjustment to retirement and trying to find meaningful ways to spend his time.  The April 2011 VA examiner noted that, when asked at the VA examination, the Veteran could not explain exactly why he felt down.  The April 2011 VA examiner added that the Veteran's alcohol and cocaine use also likely contributed to his mood issues.     

The April 2011 and March 2015 VA examiners have medical expertise and were trained in the area of mental disabilities, had adequate facts and data on which to base the medical opinions, and provided sound rationale for the medical opinions.  For these reasons, the Board finds that the collective VA medical opinions are of significant probative value.  There is no competent medical opinion to the contrary of record.


Although the evidence shows a history of substance abuse, and the Veteran has reported that substance abuse began during and/or shortly after service, service connection for substance abuse on a direct basis is precluded by law; therefore, service connection for substance abuse is not warranted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.

The Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time; however, he is not competent to diagnose a psychiatric disability or render a competent medical opinion on the questions of causation or aggravation because answers to such questions require medical expertise in the area of psychiatric disorders and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders. The weight of the evidence shows that the current psychiatric disability was not related to service or the service-connected prostate disability on either a causation or aggravation basis.  Consequently, the Veteran's opinion attributing the current psychiatric symptoms to service or the service-connected prostate disability is of no probative value.  


In summary, the weight of the lay and medical evidence of record shows no secondary causal or aggravation relationship between the current psychiatric disability and the service-connected prostate disability and residuals and no direct causal or etiological relationship between the current psychiatric disability and 
service.  As the preponderance of the evidence is against the claim, the Board finds that the appeal for service connection for an acquired psychiatric disability, including as secondary to the service-connected prostate disability, must be denied.   See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, to include as secondary to the service-connected prostate cancer, status-post prostatectomy, and erectile dysfunction, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


